DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/14/2020 & 10/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WIPO Publication # WO2017/090950, all mapping and citations referring to equivalent US National Phase Publication # 2018/0366246 as an English translation) in view of Kawarai (US Patent Application Publication # 2009/0002117).
Regarding Claim 1, Park discloses a magnetic wiring circuit board (i.e. power inductor) comprising: 
an insulating layer (i.e. base material 200 w/ insulation material 120); 
a wire (i.e. coil pattern 300 (310/320)  w/ first plated layer 300a & second plated layer 300b) disposed on a one-side surface in a thickness direction of the insulating layer (i.e. surface of base material 200 contacted by surface of coil patterns 310 & 320 as shown in Figs. 2 & 5) and having a one-side surface in the thickness direction disposed to face the one-side surface in the thickness direction of the insulting layer at spaced intervals thereto, an other-side surface in the thickness direction in contact with the one-side surface in the thickness direction of the insulating layer, and side surfaces (i.e. second plated layer 300b on side) each connecting an end edge of the one-side surface in the thickness direction to an end edge of the other-side surface in the thickness direction; and 
a magnetic layer (i.e. body 100) containing a magnetic particle (i.e. magnetic pulverized material 110 & metal magnetic powder) embedding the wire, wherein 
the wire has 

a second corner portion (i.e. corner formed by side surface of coil pattern 300 and the surface of coil pattern 300 that contacts base material 200) formed by the other-side surface and the side surface in the thickness direction and having a portion in which a length between the two side surfaces facing each other becomes longer as it goes toward the other-side surface in the thickness direction (i.e. a ratio (c:d) between the widths of the top and bottom surfaces of the coil patterns 300 constituted by the first and second plated layers 300a and 300b may be 0.5:1 to 0.9:1, preferably, 0.6:1 to 0.8:1. That is, a ratio between widths of the top and bottom surfaces of an outer appearance of the coil pattern 300, i.e., an outer appearance of the second plated layer 300b may be 0.5:1 to 0.9:1) (Fig. 2 & 4-8; Abstract; Paragraphs 0031, 0056-0059, 0068-0072). Park also discloses that the coil patterns 310/320 may have a heigh of 50-300 µm and an aspect ratio of approximately 2 to 10.
Park does not explicitly disclose that the magnetic particle has a shape of an aspect ratio of 2.
Kawarai teaches that the magnetic particle (i.e. soft magnetic metal powder) has a shape of an aspect ratio of 2 (i.e. the average length of a major axis to the average length of a minor axis is set to 2.5 or more, preferably 12) (Fig. 5C; Abstract; Paragraph 0063-0069, 0083, 0112, 0113). 
Park is silent on the specific shape or aspect ratio of the magnetic pulverized material 110 & metal magnetic powder. Kawarai teaches a flat soft magnetic metal powder is obtained by shrinking approximately spherical powder with a major axis and a minor axis in one direction which is the minor axis so that the average length of a major axis to the average length of a minor axis is set to 2.5 or more, preferably 12, in order to improve the inductance value of the inductor 10 by significantly improving the magnetic permeability of the magnetic paths of the air core coil 12. It would have been obvious to one skilled in the art to use an a shape of an aspect ratio of 2 for the magnetic particles of Park, as taught by Kawarai, in order to improve the inductance value of the inductor by significantly improving the magnetic permeability of the magnetic paths of the coil. The court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed container was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Claim 3 contains the limitations of Claim 1 (the method for producing the magnetic wiring board), additionally thermal pressing (i.e. the predetermined body may be compressed and de-bound and then sintered to manufacture a magnetic sintered body as disclosed in Paragraph 0059 & 0062), and is analyzed as such with respect to that claim.
Regarding Claim 2, Park discloses that a radius of curvature R of the first corner portion is 9 µm or more (Fig. 2 & 4-8; Abstract; Paragraphs 0031, 0056-0059, 0068-0072).
 Although a radius of curvature is not explicitly stated by Park, as stated in the international written opinion for the parent application, Park teaches in paragraphs 0070-0071 that the rounded region between the upper surface and the side surface of the coil pattern 300 (310, 320) may be from 0.001 or greater to less than 0.5 referencing an ideal rectangular shape that forms a right angle. In the present context, if one assumes that the coil pattern has an ideal rectangular shape that forms a right angle, the width of the rounded region positioned between the upper surface and the side surface is equal to the difference between the upper-surface width c and lower-surface width d of the coil pattern, so it is possible to find the width of the rounded region using the equation d-c; and (d-c) is considered to be from 0.001 or greater to less than 0.5 of the lower surface width d. Next, Park indicates that the coil pattern 300 (310, 320) is formed with a height of 50-300 μm, and that the coil pattern 300 has an aspect ratio of 2-10; therefore, the width of the coil pattern 300 (310, 320), that is, the lower-surface width d of the coil pattern, is calculated to be 5-150 μm. Therefore, the width (d-c) of the rounded region is from dx0.001 or greater to less than dx0.5, so substituting the lower-surface width d of the coil pattern, the calculation finds a range from 0.005 μm or greater to less than 75 μm. Meanwhile, if one assumes that the coil pattern has an ideal rectangular shape that forms a right angle, the shape of the rounded region between the upper surface and the side surface of the coil pattern 300 (310, 320) generally can be approximated by an arc with a radius of curvature Rand a central angle of 90 degrees. In addition, referring to fig. 5, it is considered that the rounded region is present symmetrically at both sides of the coil pattern 300, thus, the width (d-c) of the rounded region= 2xR. Therefore, the radius of curvature R of the rounded region can be found through calculation and is from 0.0025 μm or greater to less than 37.5 μm. Furthermore, the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847   

/William H. Mayo III/Primary Examiner, Art Unit 2847